DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                 
Response to Amendment
2.	The Amendment filed 06/08/2022 has been entered. Claims 1, 13-14 and 16 have been amended. Claims 1-6 and 13-17 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-6 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al. (US 20180286037 A1) in view of Gulsun et al. (US 9767557 B1) and further in view of Ducote et al. (US 20190311209 A1) and Zhou et al. (US 20170200067 A1).
Regarding claim 1, Zaharchuk teaches a training method of a neural network for medical image processing (training a deep network model on a plurality of patches of the input images of the subject for the data augmentation, see [0012] and medical imager includes a magnetic resonance imager (MRI), or a computed tomography (CT) scanner, see [0008]), comprising: 
performing a pre-processing process on an original image to obtain a pre-processed image (multiple non-local-mean (NLM) filters having different parameters are applied to the input images, to generate multiple versions of the filtered images, see [0022]); 
performing a data-augmenting process on the pre-processed image to obtain an augmented image (An image with different contrasts and the same anatomy provided for data augmentation, where the data augmentation includes cropping, rotating, translation, and flipping, see [0022]) which retains a pathological feature (Residual training and the multi-contrast information also helps to reduce artifacts and preserve pathology, see [0027] and if there is a pathology that can only be seen in some of the contrasts, the difference will be shown in a multi-contrast comparison and the lesion will not be over-smoothed, see [0023]).
However, Zaharchuk does not teach the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution; and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution respectively into three input terminals of a single neural network as training samples.
In an analogous art, Gulsun teaches the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution (In the vascular disease detection embodiment, an image pyramid with multiple reduced resolution images is generated for each 2D cross-section image. For example, a three-level image pyramid may have reduced resolution images of 8 mm, 4 mm, and 2 mm from coarse to fine, see col 7, lines 50-55), and the second resolution and the third resolution being higher than the first resolution (the first resolution image is considered as image with 2mm which is lower than 8mm and 4mm respectively); and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution respectively into three input terminals (the cross-section images extracted from various spatial locations i.e., respective centerline sampling points, in the CTA image are input to an RNN, which processes the spatial sequence of images, see col 3, lines 34-38; and the CNN takes an image with fixed size as input otherwise padding or cropping is performed to normalize the size, see col 7, lines 14-16) of a single neural network as training samples (It is to be understood that the same trained CNN 320 (i.e., having the same learned weights) is applied to each of the 2D cross-section images 312, 314, 316, and 318, see col 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk with the multiscale training feature of Gulsun to provide a method and a system wherein the detection accuracy of vascular disease can be improved in the presence of varying vessel e.g., coronary artery size by integrating multiscale image information using the method and the system as suggested.
However, Zaharchuk and Gulsun do not teach wherein resolutions of the part-cropping image from the at least one image with the second resolution, the part-cropping image from the at least one image with the third resolution and the at least one image with the first resolution are the same, and cropping regions of the part-cropping image from the at least on image with the second resolution and the part- cropping image from the at least one image with the third resolution are the same.
In an analogous art, Ducote teaches wherein resolutions of the part-cropping image from the at least one image with the second resolution, the part-cropping image from the at least one image with the third resolution and the at least one image with the first resolution are the same, and cropping regions of the part-cropping image from the at least on image with the second resolution and the part- cropping image from the at least one image with the third resolution are the same (In FIG. 6, the input images 611-616 have different shapes and sizes… As shown in FIG. 6, the input images 611-616 are cropped to create the cropped images 621-626. The cropping process removed the area surrounding the ROI in the input images 611-616. By using a super -resolution technique, the one or more computing devices can generate the high-resolution image 631 from cropped images 621-626, see [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk and the multiscale training of Gulsun with the cropping process of Ducote to provide a method and a system that can be trained to learn the relationship between pairs of low-resolution and high-resolution images of the same ROI. By using the high-resolution image 631, the one or more computing devices can more accurately interpret the text of the ROI as suggested, see Ducote [0047].
However, Zaharchuk, Gulsun and Ducote do not teach wherein the at least one image with the first resolution, the part-cropping image from the at least one image with the second resolution and the part-cropping image from the at least one image with the third resolution are derived from the same original image.
In an analogous art, Zhou teaches wherein the at least one image with the first resolution, the part-cropping image from the at least one image with the second resolution and the part-cropping image from the at least one image with the third resolution are derived from the same original image (The cropped original resolution image is divided into the following five overlapping parts: a top-left part, a top-right part, a center part, a bottom-left part, and a bottom-right part. The size of these parts can be set during training. Each of the parts of the cropped resolution image is an input image that is input to a respective trained DI2IN, [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk, Gulsun and Ducote with the cropping of Zhou to provide a medical image process to automatically perform any medical image analysis task for which the result of performing the medical image analysis task can be defined as an output image or images as suggested, see Zhou [0015].

Regarding claim 2, Zaharchuk as modified by Gulsun, Ducote and Zhou teaches the training method according to claim 1, and Gulsun further teaches wherein the performing the pre-processing process on the original image comprises performing a pixel normalizing process and a color constancy process on the original image (the numerical values determined for the sampling points can be converted to a color map which can be displayed to provide a visualization of vascular disease along the entire vessel, see Gulsun col 5, lines 36-39).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk, Ducote and Zhou with the multiscale training feature of Gulsun to provide a method and a system to better display the output result of the classification as suggested.

Regarding claim 3, Zaharchuk as modified by Gulsun, Ducote and Zhou teaches the training method according to claim 1, wherein the performing the data-augmenting process on the pre-processed image comprises at least one of cropping process, rotating process, upside-down inverting process, and horizontal inverting process (the data augmentation includes cropping, rotating, translation, and flipping, see Zaharchuk [0022]).
Regarding claim 6, Zaharchuk as modified by Gulsun and Ducote teaches the training method according to claim 1, and Zhou further teaches wherein the part-cropping image from the at least one image with the second resolution comprises a center-cropping image, and the center-cropping image has a same resolution as that of the at least one image with the first resolution (Images 508, 510, 512, 514, and 516 show cropped top-left, top-right, center, bottom-left, and bottom-right parts, respectively, of the ROI at the original resolution, see Zhou [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk, Gulsun and Ducote with the cropping of Zhou to provide a medical image process to automatically perform any medical image analysis task for which the result of performing the medical image analysis task can be defined as an output image or images as suggested, see Zhou [0015].

Regarding claim 13, Zaharchuk teaches a training device of a neural network for medical image processing (e.g. an appropriately programmed computer, see [0007]), comprising: 
at least one hardware processor (using the CNN method with hardware GPU, see [0025]); and 
a memory having computer program instructions stored thereon that (e.g. an appropriately programmed computer which inherently include a memory, see [0007], when executed by the at least one hardware processor, direct the at least one hardware the at least one hardware processor to: 
perform a pre-processing process on an original image to obtain a pre-processed image (multiple non-local-mean (NLM) filters having different parameters are applied to the input images, to generate multiple versions of the filtered images, see [0022]); 
perform a data-augmenting process on the pre-processed image to obtain an augmented image (An image with different contrasts and the same anatomy provided for data augmentation, where the data augmentation includes cropping, rotating, translation, and flipping, see [0022]) which retains a pathological feature (Residual training and the multi-contrast information also helps to reduce artifacts and preserve pathology, see [0027] and if there is a pathology that can only be seen in some of the contrasts, the difference will be shown in a multi-contrast comparison and the lesion will not be over-smoothed, see [0023]).
However, Zaharchuk does not teach the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution; and train the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution respectively into three input terminals of a single neural network as training samples.
In an analogous art, Gulsun teaches the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution (In the vascular disease detection embodiment, an image pyramid with multiple reduced resolution images is generated for each 2D cross-section image. For example, a three-level image pyramid may have reduced resolution images of 8 mm, 4 mm, and 2 mm from coarse to fine, see col 7, lines 50-55), and the second resolution and the third resolution being higher than the first resolution (the first resolution image is considered as image with 2mm which is lower than 8mm and 4mm respectively); and train the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution respectively into three input terminals (the cross-section images extracted from various spatial locations (i.e., respective centerline sampling points) in the CTA image are input to an RNN, which processes the spatial sequence of images, see col 3, lines 34-38; and The CNN takes an image with fixed size as input otherwise padding or cropping is performed to normalize the size, see col 7, lines 14-16) of a single neural network as training samples (It is to be understood that the same trained CNN 320 (i.e., having the same learned weights) is applied to each of the 2D cross-section images 312, 314, 316, and 318, see col 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk with the multiscale training feature of Gulsun to provide a method and a system wherein the detection accuracy of vascular disease can be improved in the presence of varying vessel e.g., coronary artery size by integrating multiscale image information using the method and the system as suggested.
However, Zaharchuk and Gulsun do not teach wherein resolutions of the part-cropping image from the at least one image with the second resolution, the part-cropping image from the at least one image with the third resolution and the at least one image with the first resolution are the same, and cropping regions of the part-cropping image from the at least on image with the second resolution and the part- cropping image from the at least one image with the third resolution are the same.
In an analogous art, Ducote teaches wherein resolutions of the part-cropping image from the at least one image with the second resolution, the part-cropping image from the at least one image with the third resolution and the at least one image with the first resolution are the same, and cropping regions of the part-cropping image from the at least on image with the second resolution and the part- cropping image from the at least one image with the third resolution are the same (In FIG. 6, the input images 611-616 have different shapes and sizes… As shown in FIG. 6, the input images 611-616 are cropped to create the cropped images 621-626. The cropping process removed the area surrounding the ROI in the input images 611-616. By using a super -resolution technique, the one or more computing devices can generate the high-resolution image 631 from cropped images 621-626, see [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk and the multiscale training feature of Gulsun with the cropping process of Ducote to provide a method and a system that can be trained to learn the relationship between pairs of low-resolution and high-resolution images of the same ROI. By using the high-resolution image 631, the one or more computing devices can more accurately interpret the text of the ROI as suggested, see Ducote [0047].
However, Zaharchuk, Gulsun and Ducote do not teach wherein the at least one image with the first resolution, the part-cropping image from the at least one image with the second resolution and the part-cropping image from the at least one image with the third resolution are derived from the same original image.
In an analogous art, Zhou teaches wherein the at least one image with the first resolution, the part-cropping image from the at least one image with the second resolution and the part-cropping image from the at least one image with the third resolution are derived from the same original image (The cropped original resolution image is divided into the following five overlapping parts: a top-left part, a top-right part, a center part, a bottom-left part, and a bottom-right part. The size of these parts can be set during training. Each of the parts of the cropped resolution image is an input image that is input to a respective trained DI2IN, [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk, Gulsun and Ducote with the cropping of Zhou to provide a medical image process to automatically perform any medical image analysis task for which the result of performing the medical image analysis task can be defined as an output image or images as suggested, see Zhou [0015].

Regarding claim 14, Zaharchuk teaches a medical image processing method based on a neural network (method of image denoising that improves medical images having multi-contrasts of Fig. 1]), comprising: 
obtaining a medical image (using a medical imager to obtain an image of a subject of interest, see [0022]); 
processing the medical image by inputting the medical image into the neural network (These augmented images are input to a deep network comprising residual learning and a convolutional neural network, see [0022]) trained by:
performing a pre-processing process on the medical image to obtain a pre-processed image (multiple non-local-mean (NLM) filters having different parameters are applied to the input images, to generate multiple versions of the filtered images, see [0022]); 
performing a data-augmenting process on the pre-processed image to obtain an augmented image (An image with different contrasts and the same anatomy provided for data augmentation, where the data augmentation includes cropping, rotating, translation, and flipping, see [0022]) which retains a pathological feature (Residual training and the multi-contrast information also helps to reduce artifacts and preserve pathology, see [0027] and if there is a pathology that can only be seen in some of the contrasts, the difference will be shown in a multi-contrast comparison and the lesion will not be over-smoothed, see [0023]), and 
outputting a processed result (where an improved image of the target contrast is output, having improved SNR and resolution, see [0022]).
However, Zaharchuk does not teach the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution; and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution respectively into three input terminals of a single neural network as training samples.
In an analogous art, Gulsun teaches the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution (In the vascular disease detection embodiment, an image pyramid with multiple reduced resolution images is generated for each 2D cross-section image. For example, a three-level image pyramid may have reduced resolution images of 8 mm, 4 mm, and 2 mm from coarse to fine, see col 7, lines 50-55), and the second resolution and the third resolution being higher than the first resolution (the first resolution image is considered as image with 2mm which is lower than 8mm and 4mm respectively); and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution respectively into three input terminals (the cross-section images extracted from various spatial locations (i.e., respective centerline sampling points) in the CTA image are input to an RNN, which processes the spatial sequence of images, see col 3, lines 34-38; and The CNN takes an image with fixed size as input otherwise padding or cropping is performed to normalize the size, see col 7, lines 14-16) of a single neural network as training samples (It is to be understood that the same trained CNN 320 (i.e., having the same learned weights) is applied to each of the 2D cross-section images 312, 314, 316, and 318, see col 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk with the multiscale training feature of Gulsun to provide a method and a system wherein the detection accuracy of vascular disease can be improved in the presence of varying vessel e.g., coronary artery size by integrating multiscale image information using the method and the system as suggested.
However, Zaharchuk and Gulsun do not teach wherein resolutions of the part-cropping image from the at least one image with the second resolution, the part-cropping image from the at least one image with the third resolution and the at least one image with the first resolution are the same, and cropping regions of the part-cropping image from the at least on image with the second resolution and the part- cropping image from the at least one image with the third resolution are the same.
In an analogous art, Ducote teaches wherein resolutions of the part-cropping image from the at least one image with the second resolution, the part-cropping image from the at least one image with the third resolution and the at least one image with the first resolution are the same, and cropping regions of the part-cropping image from the at least on image with the second resolution and the part- cropping image from the at least one image with the third resolution are the same (In FIG. 6, the input images 611-616 have different shapes and sizes… As shown in FIG. 6, the input images 611-616 are cropped to create the cropped images 621-626. The cropping process removed the area surrounding the ROI in the input images 611-616. By using a super -resolution technique, the one or more computing devices can generate the high-resolution image 631 from cropped images 621-626, see [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk and the multiscale training feature of Gulsun with the cropping process of Ducote to provide a method and a system that can be trained to learn the relationship between pairs of low-resolution and high-resolution images of the same ROI. By using the high-resolution image 631, the one or more computing devices can more accurately interpret the text of the ROI as suggested, see Ducote [0047].
However, Zaharchuk, Gulsun and Ducote do not teach wherein the at least one image with the first resolution, the part-cropping image from the at least one image with the second resolution and the part-cropping image from the at least one image with the third resolution are derived from the same original image.
In an analogous art, Zhou teaches wherein the at least one image with the first resolution, the part-cropping image from the at least one image with the second resolution and the part-cropping image from the at least one image with the third resolution are derived from the same original image (The cropped original resolution image is divided into the following five overlapping parts: a top-left part, a top-right part, a center part, a bottom-left part, and a bottom-right part. The size of these parts can be set during training. Each of the parts of the cropped resolution image is an input image that is input to a respective trained DI2IN, [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk, Gulsun and Ducote with the cropping of Zhou to provide a medical image process to automatically perform any medical image analysis task for which the result of performing the medical image analysis task can be defined as an output image or images as suggested, see Zhou [0015].

Regarding claim 15, Zaharchuk as modified by Gulsun, Ducote and Zhou teaches the medical image processing method according to claim 14, and Gulsun further teaches wherein the processing the medical image comprises classifying the medical image based on a pathological feature of a lesion area (The classification result may be a binary classification of normal or abnormal, as shown in FIG. 3A. The classification result may also be a multi-class label, e.g., for plaque type classification (e.g., calcified, non-calcified, mixed), or a continuous value, e.g., for stenosis grading regression, see Gulsun col 4, lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk, Ducote and Zhou with the multiscale training feature of Gulsun to provide a method and a system to detect and characterize Vascular abnormalities in the vessel of interest by classifying each of the sampling points along the vessel centerline based on the plurality of 2D cross-section image patches using a trained RNN as suggested.

Regarding claim 16, Zaharchuk teaches a medical image processing device based on a neural network (e.g. an appropriately programmed computer, see [0007]), comprising: 
at least one hardware processor (using the CNN method with hardware GPU, see [0025]); and 
a memory having computer program instructions stored thereon that (e.g. an appropriately programmed computer which inherently include a memory, see [0007]), when executed by the at least one hardware processor, direct the at least one hardware processor to: 
obtain a medical image (using a medical imager to obtain an image of a subject of interest, see [0022]);
process the medical image by inputting the medical image into the neural network (These augmented images are input to a deep network comprising residual learning and a convolutional neural network, see [0022]) trained by: 
	performing a pre-processing process on the medical image to obtain a pre-processed image (multiple non-local-mean (NLM) filters having different parameters are applied to the input images, to generate multiple versions of the filtered images, see [0022]); 
performing a data-augmenting process on the pre-processed image to obtain an augmented image (An image with different contrasts and the same anatomy provided for data augmentation, where the data augmentation includes cropping, rotating, translation, and flipping, see [0022]) which retains a pathological feature (Residual training and the multi-contrast information also helps to reduce artifacts and preserve pathology, see [0027] and if there is a pathology that can only be seen in some of the contrasts, the difference will be shown in a multi-contrast comparison the lesion will not be over-smoothed, see [0023]), and 
output a processed result (where an improved image of the target contrast is output, having improved SNR and resolution, see [0022]).
However, Zaharchuk does not teach the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution; and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution respectively into three input terminals of a single neural network as training samples.
In an analogous art, Gulsun teaches the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution (In the vascular disease detection embodiment, an image pyramid with multiple reduced resolution images is generated for each 2D cross-section image. For example, a three-level image pyramid may have reduced resolution images of 8 mm, 4 mm, and 2 mm from coarse to fine, see col 7, lines 50-55), and the second resolution and the third resolution being higher than the first resolution (the first resolution image is considered as image with 2mm which is lower than 8mm and 4mm respectively); and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution respectively into three input terminals (the cross-section images extracted from various spatial locations (i.e., respective centerline sampling points) in the CTA image are input to an RNN, which processes the spatial sequence of images, see col 3, lines 34-38; and The CNN takes an image with fixed size as input otherwise padding or cropping is performed to normalize the size, see col 7, lines 14-16) of a single neural network as training samples (It is to be understood that the same trained CNN 320 (i.e., having the same learned weights) is applied to each of the 2D cross-section images 312, 314, 316, and 318, see col 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk with the multiscale training feature of Gulsun to provide a method and a system wherein the detection accuracy of vascular disease can be improved in the presence of varying vessel e.g., coronary artery size by integrating multiscale image information using the method and the system as suggested.
However, Zaharchuk and Gulsun do not teach wherein resolutions of the part-cropping image from the at least one image with the second resolution, the part-cropping image from the at least one image with the third resolution and the at least one image with the first resolution are the same, and cropping regions of the part-cropping image from the at least on image with the second resolution and the part- cropping image from the at least one image with the third resolution are the same.
In an analogous art, Ducote teaches wherein resolutions of the part-cropping image from the at least one image with the second resolution, the part-cropping image from the at least one image with the third resolution and the at least one image with the first resolution are the same, and cropping regions of the part-cropping image from the at least on image with the second resolution and the part- cropping image from the at least one image with the third resolution are the same (In FIG. 6, the input images 611-616 have different shapes and sizes… As shown in FIG. 6, the input images 611-616 are cropped to create the cropped images 621-626. The cropping process removed the area surrounding the ROI in the input images 611-616. By using a super -resolution technique, the one or more computing devices can generate the high-resolution image 631 from cropped images 621-626, see [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk and the multiscale training feature of Gulsun with the cropping process of Ducote to provide a method and a system that can be trained to learn the relationship between pairs of low-resolution and high-resolution images of the same ROI. By using the high-resolution image 631, the one or more computing devices can more accurately interpret the text of the ROI as suggested, see Ducote [0047].
However, Zaharchuk, Gulsun and Ducote do not teach wherein the at least one image with the first resolution, the part-cropping image from the at least one image with the second resolution and the part-cropping image from the at least one image with the third resolution are derived from the same original image.
In an analogous art, Zhou teaches wherein the at least one image with the first resolution, the part-cropping image from the at least one image with the second resolution and the part-cropping image from the at least one image with the third resolution are derived from the same original image (The cropped original resolution image is divided into the following five overlapping parts: a top-left part, a top-right part, a center part, a bottom-left part, and a bottom-right part. The size of these parts can be set during training. Each of the parts of the cropped resolution image is an input image that is input to a respective trained DI2IN, [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk, Gulsun and Ducote with the cropping of Zhou to provide a medical image process to automatically perform any medical image analysis task for which the result of performing the medical image analysis task can be defined as an output image or images as suggested, see Zhou [0015].

Regarding claim 17, Zaharchuk as modified by Gulsun, Ducote and Zhou teaches the medical image processing device according to claim 16, and Gulsun further teaches wherein the computer program instructions when executed by the processor cause the processor to classify the medical image based on a pathological feature of a lesion area in the medical image by performing the medical image processing method (see Gulsun Fig. 1: non-calcified mild, non-calcified critical, no calcified moderate).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk, Ducote and Zhou with the multiscale training feature of Gulsun to provide a method and a system to detect and characterize Vascular abnormalities in the vessel of interest by classifying each of the sampling points along the vessel centerline based on the plurality of 2D cross-section image patches using a trained RNN as suggested.

6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al. (US 20180286037 A1) in view of Gulsun and further in view of Ducote, Zhou and Ross et al. (US 20090035218 A1).
Regarding claim 4, Zaharchuk as modified by Gulsun, Ducote and Zhou teaches the training method according to claim 3.
However, Zaharchuk, Gulsun, Zhou and Ducote do not teach teaches wherein the performing the data-augmenting process on the pre-processed image further comprises performing an image- warping process on the pre-processed image.
In an analogous art, Ross teaches wherein the performing the data-augmenting process on the pre-processed image further comprises performing an image- warping process on the pre-processed image (A crude warp was optimized using these 5 points and decimation of the data set, and then used to instantiate the first 10 points from the reference to repeat the process, see [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk, the multiscale image of Gulsun, cropped image of Zhou and the cropping of Ducote with the tissue image of Ross to provide better image of a lesion as suggested.

Regarding claim 5, Zaharchuk as modified by Gulsun, Ducote and Zhou teaches the training method according to claim 4. 
However, Zaharchuk, Gulsun, Zhou and Ducote do not teach wherein the original image comprises a dermoscopy image, wherein the cropping process is performed on the pre-processed image to retain a boundary of a lesion area, and the image-warping process is performed on the pre-processed image to retain a symmetrical characteristic of the lesion area.
In an analogous field of endeavor, Ross teaches wherein the original image comprises a dermoscopy image (the tissue region is an organ e.g., heart, lung, brain, skin, bone, see [0012]), wherein the cropping process is performed on the pre-processed image to retain a boundary of a lesion area (images were cropped to localize the registration to a limited region-of-interest ( ROI) containing a single lesion, see [0095]), and the image-warping process is performed on the pre-processed image to retain a symmetrical characteristic of the lesion area (While the reference set of points remained fixed, an optimizer moved the ones in the second set to warp the second interval exam so that it matched the reference. A crude warp was optimized using these 5 points and decimation of the data set, and then used to instantiate the first 10 points from the reference to repeat the process, see [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk, the multiscale image of Gulsun, cropped image of Zhou and the cropping of Ducote with the tissue image of Ross to provide better image of a lesion as suggested.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fonseca et al. (US 20120134595 A1) discloses at least one region of interest within an image is determined, step 201. The image is resized to a target image size step 207. If at least one region of interest is determined the image is cropped to each of the at least one region of interest, step 205 and the cropped at least one region of interest is resized to the target image size. The re-sized image and the resized cropped at least one region of interest are stored for display, step 209. 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641